DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the third antenna" in claim 16, line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested to change the third antenna to a third antenna use the second frequency band, which is similar to claim 13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-11, 14, 15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11 and 19 of U.S. Patent No. 11,272,457. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 10, 11 and 19 of U.S. Patent No. 11,272,457 anticipate claims 1-5, 9-11, 14, 15 and 17-20 of the present application.
	Regarding claim 1 of the present application, claim 1 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including a device comprising: a first antenna configured to communicate over a first frequency band; a second antenna configured to communicate over the first frequency band; a third antenna configured to communicate over a second frequency band that overlaps with the first frequency band; and one or more processors configured to receive an indication of whether the third antenna is communicating using the second frequency band, and communicate signals using the first antenna, the second antenna, or both based on the indication of whether the third antenna is communicating using the second frequency band.
Regarding claim 2 of the present application, claim 1 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including wherein the one or more processors are configured to communicate the signals using the first antenna and the second antenna based on receiving an indication that the third antenna is not communicating using the second frequency band, and a first amount of energy received by the first antenna and a second amount of energy received by the second antenna each being less than a threshold amount of energy.
Regarding claim 3 of the present application, claim 1 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including wherein the one or more processors are configured to delay communication of the signals using the first antenna and the second antenna based on receiving an indication that the third antenna is not communicating using the second frequency band, and a first amount of energy received by the first antenna being greater than a threshold amount of energy.
Regarding claim 4 of the present application, claim 1 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including wherein the one or more processors are configured to communicate the signals using the first antenna and the second antenna based on receiving an indication that the third antenna is communicating using the second frequency band, one of a first amount of energy received by the first antenna or a second amount of energy received by the second antenna being less than a threshold amount of energy, and another one of the first amount of energy or the second amount of energy being greater than or equal to the threshold amount of energy.
Regarding claim 5 of the present application, claim 1 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including wherein the one or more processors are configured to delay communication of the signals using the first antenna and the second antenna based on receiving an indication that the third antenna is communicating using the second frequency band, and a first amount of energy received by the first antenna and a second amount of energy received by the second antenna are each greater than or equal to a threshold amount of energy.
Regarding claim 9 of the present application, claim 1 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including wherein the one or more processors are configured to receive an indication of whether the second antenna is affected by an intra-device operation; and receive the signals using the first antenna and the second antenna based on an indication that the second antenna is not affected by an intra-device operation.
	Regarding claim 10 of the present application, claim 10 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including a method, comprising: receiving an indication that communications via a first antenna use a first frequency band, the first frequency band overlapping with a second frequency band used by a second antenna; and communicating signals using the first antenna without using the second antenna based on the communications from the first antenna being free of interference by intra- device operations and based on a second amount of energy received by the second antenna being greater than or equal to a threshold amount of energy.
Regarding claim 11 of the present application, claim 10 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including wherein communicating the signals using the first antenna without using the second antenna is based on receiving an indication that the communications from the first antenna are ongoing, and a first amount of energy received by the first antenna and the second amount of energy received by the second antenna each being greater than or equal to the threshold amount of energy.
Regarding claim 14 of the present application, claim 11 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including wherein the intra-device operations comprise concurrent operation of a universal serial bus (USB) device, a power connection, an external device, or any combination thereof.
	Regarding claim 15 of the present application, claim 2 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including a device, comprising: a first antenna configured to communicate via a first frequency band; a second antenna configured to communicate via a second frequency band overlapping the first frequency band; and one or more processors configured to receive an indication that communications using the first antenna are free of interference by intra-device operations, and transmit a signal using the first antenna via the first frequency band without using the second antenna based on the indication that the communications using the first antenna are free of interference by the intra-device operations.
Regarding claim 17 of the present application, claim 2 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including wherein the intra-device operations comprise operation of a universal serial bus (USB) device, a power connection, an external device, or any combination thereof.
	Regarding claim 18 of the present application, claim 2 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including wherein the one or more processors are configured to transmit the signal without the second antenna based on an indication that the second antenna is affected by concurrent operation of the first antenna.
Regarding claim 19 of the present application, claim 2 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including wherein the one or more processors are configured to transmit the signal without the second antenna based on an indication that the second antenna is receiving a first amount of energy greater than or equal to a threshold amount of energy.
Regarding claim 20 of the present application, claims 2 and 19 of U.S. Patent No. 11,272,457 anticipates all the claimed limitations including a comparator that compares input noise energy received via the second antenna to the threshold amount of energy, the indication that the second antenna is receiving the first amount of energy being generated based on an output from the comparator.

Allowable Subject Matter
Claims 6-8, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 8,797,927) discloses an RF circuit system comprises a processing unit for generating an RF signal, a first antenna for transmitting the RF signal, a transmitting suppressor including serially connected filters between the first antenna and the processing unit for filtering the RF signal to generate multiple different suppressed RF signals, a second antenna for receiving the RF signal, and an isolation detector for measuring an isolation value representing isolation between the first and second antennae with respect to the RF signal.
Chrisikos et al. (US 9,749,925) teach arrangements for managing co-existence of a global navigation satellite system (GNSS) receiver with one or more transceivers, a coexistence manager may obtain one or more parameters associated with a first transceiver of the one or more transceivers operating in accordance with a first radio access technology (RAT) and corresponding to an operating event, the coexistence manager may further determine that the one or more parameters impacts an operation of the GNSS receiver and exceeds a predefined threshold and instruct the first transceiver to perform at least one of selecting a second RAT, changing the one or more parameters or any combination thereof to transmit at least a first portion of a data corresponding to the operating event based on the determination that the one or more parameters impacts the operation of the GNSS receiver.
Narasimha et al. (US 9,762,368) disclose methods and structures facilitate co-existence of Long Term Evolution (LTE) type communication signal reception and transmission using one carrier, such as a licensed carrier, and another carrier, such as an unlicensed carrier, in the presence of other transmissions using the other carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645